COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Boerne to Bergheim Coalition for Clean         §               No. 08-20-00035-CV
  Environment,
                                                 §                  Appeal from the
                        Appellant,
                                                 §                459th District Court
  v.
                                                 §              of Travis County, Texas
  Texas Commission on Environmental
  Quality and Vulcan Construction                §             (TC# D-1-GN-18-003134)
  Materials, LLC,
                                                 §
                        Appellees.
                                                 §

                                           ORDER

        On January 7, 2021, the Court directed the District Clerk of Travis County to provide a
supplemental record containing the administrative record in this case. On January 12, 2021 the
District Clerk advised the Court that Leah Hayes, Court Reporter for the 459th District Court, is
in possession of the administrative record.

        Because it is not clear whether the court reporter or the District Clerk has current
possession over the record, and because the Court needs this record to resolve this appeal, we
therefore order both court reporter Leah Hayes AND the District Clerk to, by February 18, 2021,
either 1) file the record (if the record is in the party's possession) or 2) to file a written
explanation of the current status of the record (if the party is not in possession of the record).

       Failure to comply with this order may result in further action by this Court.

       IT IS SO ORDERED this 11th day of February, 2021.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox, J., and Ferguson, Judge
(Ferguson, Judge, sitting by assignment)